Citation Nr: 0639186	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  03-31 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a low back 
disability, claimed as secondary to a service-connected 
left foot disability.

2.  Entitlement to service connection for a left knee 
disability disability, claimed as secondary to a service-
connected left foot disability.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran



INTRODUCTION

The veteran served on active duty in the United States Army 
from February 1968 to November 1971.

In a September 1994 rating decision, the Department of 
Veterans Affairs (VA) Regional Office in Portland, Oregon 
(the RO) granted service connection for a left foot 
disability.  

In November 2001, the veteran filed claims of entitlement to 
service connection for a back disability and a left knee 
disability, both claimed a secondary to the service-connected 
left foot disability.  The veteran's claims were denied in an 
October 2002 RO rating decision.  The veteran filed a notice 
of disagreement in January 2003; the RO issued a statement of 
the case in October 2003; and the veteran perfected his 
appeal by filing a VA Form 9 later that same month.

The veteran testified at a travel board hearing which was 
chaired by the undersigned Veterans Law Judge at the RO in 
September 2006.  A transcript of the hearing has been 
prepared and is associated with the veteran's VA claims 
folder.  

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action on his part is required.

Issues not on appeal

In the October 2002 rating decision which forms the basis for 
this appeal, the RO also granted the veteran an increased 
disability rating for his service-connected left foot 
disability.  The veteran did not express disagreement with 
that decision.

In a rating decision dated in June 2005, the RO granted the 
veteran a non service-connected pension, effective October 6, 
2004.  In an October 2005 rating decision, the RO granted 
service connection for depressive disorder and assigned a 30 
percent rating, effective December 1, 2004.  To the Board's 
knowledge, the veteran has not expressed disagreement with 
either decision.  


REMAND

The veteran seeks service connection for disabilities of the 
back and left knee.  In essence, he contends that altered 
physical mechanics caused by his service-connected left foot 
disabilities caused or aggravated the claimed disabilities. 

Reasons for remand

The VCAA

In September 2002, the RO sent the veteran letter providing 
notification under the Veterans Claims Assistance Act of 2000 
(VCAA).  Although that letter appears to have been in 
conformity with the VCAA and implementing regulations as such 
was understood at the time, subsequent events lead the Board 
to conclude that an amendatory letter is needed.  In 
particular, the veteran should be informed of the "give us 
everything you've got pertaining to your claim" requirement 
contained in 38 C.F.R. § 3.159(b)(1) (2006).  In addition, 
the veteran should be furnished appropriate notice under 
Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Medical nexus opinion

Although there are of record numerous examination and 
outpatient treatment records, the matter of medical nexus 
remains unclear.  A February 2003 VA treatment note indicates 
that there may be a nexus between the service-connected foot 
disability and the two claimed disabilities.  However, the VA 
health care provider was unclear on this point and appeared 
to suggest that the relationship was based on aggravation.  
Cf. Allen v. Brown, 7 Vet. App. 439, 448 (1995).  A September 
2003 VA examination report flatly indicated that there was no 
nexus, but no reasoning was provided for that conclusion.  
After having carefully considered the matter, the Board 
believes that the veteran's medical records should be 
referred to a physician, who should render a nexus opinion.  

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should send the veteran a letter 
which provides complete notice under the 
VCAA.  In the letter, the veteran should 
be asked to submit or identify any recent 
(since December 2004) medical records 
pertaining to his claimed back and knee 
disabilities.  Any records so obtained 
should be associated with the veteran's VA 
claims folder. 

2.  The veteran's VA claims folder should 
then be referred to a physician, who after 
review thereof should render an opinion as 
to whether it is as likely as not that the 
veteran's currently diagnosed back and 
left knee disabilities are related to his 
service-connected left foot disability.  
The opinion should specifically address 
the matter of aggravation of the claimed 
disabilities by the service-connected left 
foot disability.  If it is deemed to be 
necessary by the reviewing physician, 
physical examination and/or diagnostic 
testing of the veteran should be 
scheduled.  A report should be prepared 
and associated with the veteran's VA 
claims folder. 

3.  VBA should then readjudicate the 
veteran's claims, to include the matter of 
aggravation under Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  If the appeal 
remains denied, in whole or in part, the 
veteran and his representative should be 
furnished with a supplemental statement of 
the case and provided appropriate 
opportunity to respond.  The claims folder 
should then be returned to the Board, if 
otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


